                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                                   8:19CR67
                      Plaintiff,

        vs.                                               PRELIMINARY ORDER OF
                                                               FORFEITURE
 ADELA SABINO PEREZ,

                      Defendant.



       This matter is before the Court on the United States of America=s Motion for

Preliminary Order of Forfeiture (ECF No. 67). The Court has reviewed the record in this

case and finds as follows:

   1. Defendant Adela Sabino Perez entered into a Plea Agreement (ECF No. 65)

whereby she agreed to enter a plea of guilty to Count One and the Forfeiture Allegation

of the Indictment.

   2. Count One charged defendant with conspiracy to distribute and distribution and

possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 846

and 841.

   3. The Forfeiture Allegation charged the defendant with using the $4,061.00 U.S

currency to facilitate the offenses, and/or that the currency was derived from proceeds

obtained directly or indirectly as a result of the commission of the offenses.

   3. By virtue of said plea of guilty, defendant had forfeited her interest in the subject

currency.     Accordingly, the United States should be entitled to possession of said

currency pursuant to 21 U.S.C. ' 853.
   6. The Motion for Preliminary Order of Forfeiture should be granted.

       IT IS ORDERED:

       A. The Motion for Preliminary Order of Forfeiture (ECF No. 67) is granted.

       B. Based upon the Forfeiture Allegation of the Indictment and the plea of guilty,

the United States is hereby authorized to seize the $4,061.00 U.S. currency.

       C. Defendant’s interest in the $4,061.00 U.S. currency is hereby forfeited to the

United States for disposition in accordance with the law, subject to the provisions of 21

U.S.C. ' 853(n)(1).

       D. The United States shall hold the currency in its secure custody and control.

       E. Pursuant to 21 U.S.C. ' 853(n)(1), the United States shall publish notice of this

Preliminary Order of Forfeiture for at least thirty consecutive days on an official internet

government forfeiture site, www.forfeiture.gov. The United States may also, to the extent

practicable, provide direct written notice to any person known to have an interest in the

currency.

       F. Pursuant to 21 U.S.C. § 853(n)(2), such notice shall provide that any person,

other than the defendant, having or claiming a legal interest in any of the property must

file a petition with this Court within 30 days of the final publication of notice or of receipt

of actual notice, whichever is earlier.

       G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under

penalty of perjury and set forth the nature and extent of the petitioner=s right, title or

interest in the property and any additional facts supporting the petitioner=s claim and the

relief sought.



                                              2
       H. Upon adjudication of all third-party interests, this Court will enter a Final Order

of Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be addressed.



       Dated this 18th day of March 2020.

                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge




                                             3
